DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS), submitted on 13 June 2022, has been considered by the examiner.
Election/Restrictions
Newly submitted claims 14-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention originally claimed includes a transesophageal catheter configured for introduction through the esophagus of a patient.  This embodiment is independent and distinct from the catheter with the fixation coil configured for administering carbon dioxide through the left atrium wall.
The inventions are directed to related catheter systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation, the transesophageal catheter operates by introduction through the esophagus, the coiled catheter operates by introduction to the heart through the patient’s vasculature. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner notes that while the fixation coil embodiment is claimed as a transesophageal catheter for introduction through the esophagus of a patient, there is not written description for the coiled embodiment being configured as claimed. The examiner notes the disclosure does not describe combining both embodiments. The examiner points to page 23 line 23 -page 24 line 17 of the specification which introduces the transesophageal embodiments. This paragraph describes how, in the embodiments with the catheter being placed into the esophagus, “a balloon is utilized to anchor the device in position rather than a fixation coil” (page 24 lines 3-4). The disclosure should be carefully reviewed to avoid introducing new matter.
Response to Amendment
This office action is responsive to the amendment filed on 31 May 2022. As directed by the amendment: claims 1 and 5 have been amended, claims 10-18 have been added, claims 2-4, and 6-9 have been canceled. Thus claims 1, 5, and 10-18 are presently pending in this application and as explained above, claims 14-18 are withdrawn. Applicant’s amendments to the Claims have removed the interpretations under 35 U.S.C. 112(f) previously set forth in the Final Office Action mailed 29 March 2022.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
Claim 1 lines 1-2 recites “A catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue”. The word delivery is repeated unnecessarily and one instance of the word should be removed.
Claim 1 line 11 recites “the gas supply being connected at the proximal end of the transesophageal catheter”. There is no antecedent basis given for “the proximal end”.
Claim 1 line 16 recites “and wherein the feedback control system including an electronically adjustable pressure regulator”. The word “including” should be changed to “includes”.
Claim 12 recites “markers attached to or embedded the balloon.” A preposition is missing after the word “embedded”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan et al. (US 2015/0045825 A1) in view of Uesugi et al. (US 2007/0255165 A1).
Regarding claim 1, Caplan et al. discloses a catheter-based system (Fig 1) for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium, the system comprising: a transesophageal catheter (100 Fig 1) configured for introduction through the esophagus of a patient ([0110] “configured to be inserted through the mouth and have a working length of greater than or equal to approximately 25 cm”), the transesophageal catheter including a needle delivery device (112 Fig 1) and associated needle (140 Fig 1, [0098] “Fluid delivery elements 140 can be of numerous forms configured to deliver fluid to tissue, including but not limited to: a needle”) and a balloon (130 Fig 1, [0095] “an inflatable balloon”) to anchor the transesophageal catheter in position within the esophagus ([0095] “Assembly 130 can be constructed and arranged to apply force to tissue.”, the balloon 130 is fully capable of anchoring the catheter in position within the esophagus), wherein the needle delivery device is configured to deploy and retract the needle ([0098] “control the advancement and retraction of one or more fluid delivery elements 140”) into and from the fibro-fatty tissue through the wall of the esophagus ([0098] “fluid delivery elements 140 are advanced axially and radially, such as to radially advance to be proximate and/or within (e.g. penetrating into) tissue.”); a gas supply (125 Fig 1, [0105] “sources of fluid, such as reservoirs 125”, [0106] “The fluid may comprise […] a gas”) configured to deliver gas to the needle through the transesophageal catheter [0105], the gas supply being connected at the proximal end (See Fig 1, [0105], the reservoirs 125 are attached to the handle 110, which is at the proximal end) of the transesophageal catheter; and a control system (111 Fig 1) configured to regulate the pressure and flow rate of the gas from the gas supply to the needle ([0098] “controls 111a and 111b through 111n as shown, such as to electrically and/or mechanically activate one or more components or assemblies of device 100, such as to activate flow of fluid […] such as by activating one or more fluid valves as described in reference to FIG. 19 herebelow.”, [0195] “Valves may be configured to control entry of fluid into an area and/or to maintain pressure of fluid within an area.”), wherein the needle is positionable in the fibro-fatty tissue interposed between the esophagus and the left atrium ([0013] “tissue that can be expanded by the device […] an esophageal tissue layer”) and wherein the control system maintains a predetermined level of carbon dioxide ([0106] “The fluid may comprise[…] a gas”, “CO2” , [0195] “maintain pressure of fluid within an area.” The predetermined pressure is the predetermined level of Carbon Dioxide) in the fibro-fatty tissue during intracardiac ablation (the area that the system maintains pressure in is fully capable of being in the fibro-fatty tissue during intracardiac ablation), and wherein the control system including an electronically adjustable pressure regulator configured to set and maintain gas pressure ([0098] “Handle 110 can include one or more controls 111 […] such as to electrically […] activate one or more components or assemblies of device 100, such as to activate flow of fluid […] such as by activating one or more fluid valves as described in reference to FIG. 19”, the pressure regulator is the valve that maintains pressure [0195] “Valves may be configured to control entry of fluid into an area and/or to maintain pressure of fluid within an area.”).
Caplan et al. is silent to the control system is a feedback control system, wherein the feedback control system including a solenoid valve that controls the rate of flow of gas, a flowmeter to measure the rate of gas flow and a microprocessor, the microprocessor receiving feedback signals from the transesophageal catheter and the flowmeter and outputting control signals to the flowmeter and the transesophageal catheter.
Another embodiment of Caplan et al. teaches a system for expanding tissue (300 Fig 19, [0184]) including a feedback control system (Controller 360 Fig 19, [0119] “Controller 360 may be configured to deliver […] tissue treatment in a closed-loop fashion, such as by modifying one or more tissue treatment parameters based on signals from one or more sensors of system 300”) configured to regulate the pressure and flow rate of the gas from the gas supply to the needle ([0199] “controller 360 may be constructed and arranged to modify the temperature, flow rate and/or pressure of a fluid delivered”), and wherein the feedback control system including a microprocessor ([0199] “an electronics module including a processor, memory, software, and the like.”), the microprocessor receiving feedback signals from the transesophageal catheter ([0199] “signals from one or more sensors of system 300”) and outputting control signals and the transesophageal catheter (0199] “Controller 360 may be configured to adjust the temperature, flow rate and/or pressure of fluid delivered to […] one or more fluid delivery elements, such as needle 141.”).  It would have been obvious to one of ordinary skill in the art at the time of effective filing for the control system of the first embodiment of Caplan et al. to include the feedback features as taught by the second embodiment of Caplan et al. to ensure the delivery of the fluid is at the predetermined parameter based on actual measured sensor readings.
Caplan et al. teaches the control system controlling the flow rate of the gas ([0197] “EDU may provide fluid in a controlled matter, such as at a controlled pressure or flow rate, or at a pre-determined volume, such as at a pre-determined volume per injection.”, [0199] “Controller 360 may be configured to adjust the temperature, flow rate and/or pressure of fluid delivered to expandable treatment element 322b and/or one or more fluid delivery elements, such as needle 141.”). However, modified Caplan et al. is silent to wherein the feedback control system including a solenoid valve that controls the rate of flow of gas, a flowmeter to measure the rate of gas flow, the microprocessor receiving feedback signals from the flowmeter and outputting control signals to the flowmeter. 
Uesugi et al. teaches a carbon dioxide delivery catheter system (Fig 6A) with a feedback control system (41 Fig 2) including a solenoid valve (37 Fig 2) that controls the rate of flow of gas ([0081] the rate of flow is set to zero or non-zero upon opening and closing of the solenoid valve), a flowmeter (69+103 Fig 2) to measure the rate of gas flow, the microprocessor (62 Fig 2) receiving feedback signals from the flowmeter ([0072] “The first pressure sensor 68 measures the pressure value Pa within the abdominal cavity AC through the first flow path 64. The first flow rate sensor 69 measures the flow rate of carbon dioxide gas flowing through the first flow path 64, and outputs it to the controller 62.”) and outputting control signals to the flowmeter ([0072] “The first relief valve 103 is a solenoid-controlled valve which accomplishes an open/close operation by means of a signal from the controller 62.”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the catheter-based system of modified Caplan et al. to include the feedback control limitations as taught by Uesugi et al. to provide sufficient structure to control the flow rate of gas from a pressurized source such as a gas cylinder to regulate the gas output so as to not hurt organs by the insufflation [0081].
Regarding claim 5, modified Caplan et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 1. Modified Caplan et al further teaches wherein the needle is deployable proximal to the balloon (the needle 140a is deployable from the knob 112a on the handle 110, the knob and handle are proximal to the balloon 130 Fig 1, [0098] “Handle 110 can include an array of knobs 112” “control the advancement and retraction of one or more fluid delivery elements 140”).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan et al. (US 2015/0045825 A1) in view of Uesugi et al. (US 2007/0255165 A1) and Todd et al. (US 5,423,745 A).
Regarding claim 10, modified Caplan et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro- fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 1. However modified Caplan et al. fails to teach wherein the balloon comprises one or more anti-slip grips positioned on the balloon outer surface.
Todd et al. teaches a balloon comprises one or more anti-slip grips (40 Fig 5) positioned on the balloon outer surface (26 Fig 5). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the balloon of modified Caplan et al. to include the anti-slip grips with the limitations as taught by Todd et al. for the purpose of firmly gripping the walls of the body passageway so as to secure placement of the catheter within the passageway (Abstract).
Regarding claim 11, modified Caplan et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro- fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 10, wherein the one or more anti-slip grips comprise one of ribs, spikes, pyramids, bumps, villi or similar protrusions (Todd et al.- bumps 40 Fig 5).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan et al. (US 2015/0045825 A1) in view of Uesugi et al. (US 2007/0255165 A1) and Flaherty et al. (US 6,726,677 B1).
Regarding claim 12, modified Caplan et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro- fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 1. Caplan et al. further teaches comprising one or more markers ([0110] “Device 100 can include one or more markers, not shown, but typically comprising one or more markers selected from the group consisting of: radiopaque markers; electromagnetic markers; ultrasonically visible markers; and combinations of these.”). However, modified Caplan et al. is silent to the one or more markers attached to or embedded the balloon.
Flaherty et al. teaches one or more markers (408 Fig 14) attached to or embedded the balloon (402 Fig 14, Col 18 lines 53-55). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the balloon of modified Caplan et al. to include the one or more markers with the limitations as taught by Flaherty et al. to allow the position of the balloon to be visualized as well as to rotationally orient the catheter in order to indicate the direction in which the tissue penetrator will pass from the catheter (Col 2 lines 49-50, Col 18 lines 35-36).
Regarding claim 13, modified Caplan et al. teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 12.  Caplan et al. further teaches wherein the one or more markers comprise radiopaque material ([0110] “Device 100 can include one or more markers, […] radiopaque markers”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783